Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 18, 21, 24-25, 31, 36-38 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18, 21, 24-25, 31, 36-38 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims an affixing surface and an exterior surface opposite the affixing surface and the exterior surface having an engagement surface.  The applicant further claims “wherein the affixing surface and the exterior surface define a perimeter of the attachment that includes a straight section as part of the engagement surface” and further claimed “the engagement surface is arranged at a non-perpendicular and non-zero angle relative to the attachment surface of the tooth”. It is unclear how the exterior surface can be opposite the affixing surface and include the engagement surface as claimed, specific the non-perpendicular and non-zero angle with respect to the tooth surface and the claimed “perimeter”. It is noted that a perimeter is a boundary in a 2 dimensional shape.  Therefore, a perimeter of the claimed two surfaces with an engagement surface as claimed is unclear. For examination purposes, the limitation is being interpreted as a surface connecting the attachment surface and exterior surface. 
Further the limitation “the engagement surface is arranged at a non-perpendicular and non-zero angle relative to the attachment surface of the tooth” is unclear as the applicant is not claiming the attachment surface of the tooth. It is suggested that the applicant amend the claim to make the limitation a functional limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 18, 21, 31, 36-38, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjar (2015/0216626) in view of Rosenberg (2006/0093984).
Ranjbar teaches with respect to claim 7, a dental attachment placement apparatus comprising an attachment 1 including an affixing surface 3 for affixing to an attachment surface on a tooth and an exterior surface 2 opposite the affixing surface, the exterior surface having an engagement surface (see fig. 2, the angled walls connecting surfaces 3 and 2 defining a perimeter of the device, further see the 112 rejection above regarding how the limitations are being interpreted) configured to engage with an aligner dental appliance to apply a force to one or more teeth, wherein the affixing surface and the exterior surface define a perimeter of the attachment that includes a straight section as part of the engagement surface (see figs. 2-3, such that the straight angled walls define a perimeter, see abstract, pars. 4-5 regarding interaction of the attachment and aligner and location of attachments), a body 4 including at least one support 6 coupled to the exterior surface 2 of the attachment at a location other than the engagement surface (see fig. 4 and above regarding the angled walls being the engagement surface), and the engagement surface is arranged at a non-perpendicular and a non-zero angled relative to the attachment surface of the tooth (see fig. 6, further it is noted this is a functional limitation with respect to how the attachment is placed on the tooth). Ranjar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body includes a contoured portion that is shaped to mate with a corresponding contour of one or more teeth such that when the 
Rosenberg teaches a dental attachment 20 with an engagement surface for engaging with a dental appliance 10 to apply a force to one or more teeth, and a body 30 including at least one support 32 coupled to the attachment, the body including a contoured portion that is shaped to mate with a corresponding contour (par. 51, fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pre-made attachment taught by Ranjar with the contoured body taught by Rosenberg in order to ensure the proper placement of the attachment that has been determined when designing the treatment. It is noted that Ranjar teaches disadvantage of using a template with wells for placing attachments, however, it is noted that the templates taught by Ranjar include wells for the placements of a composition and NOT the use of a template with pre-made attachments.
With respect to claim 18, Ranjar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body includes a second at least one support coupled to a second attachment arranged to affix to a second tooth.
Rosenberg teaches the body includes a second at least one support coupled to a second attachment arranged to affix to a second tooth (see fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Ranjar with the multiple attachments for multiple teeth as taught by Rosenberg in order to apply attachments to multiple teeth in order to deliver the designed forces to the teeth to achieve the desired movements.  
With respect to claim 31, Ranjar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body orients the attachment at a particular orientation with respect to the attachment surface of the tooth.
Rosenberg teaches the body orients the attachment at a particular orientation with respect to the attachment surface of the tooth (par. 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pre-made attachment taught by Ranjar with the contoured body taught by Rosenberg in order to ensure the proper placement of the attachment that has been determined when designing the treatment.
With respect to claim 36, Ranjar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the contoured portion is shaped to mate with two or more teeth.
Rosenberg teaches the contoured portion is shaped to mate with two or more teeth (see fig. 6, par. 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pre-made attachment taught by Ranjar with the contoured body taught by Rosenberg in order to ensure the proper placement of the attachment that has been determined when designing the treatment.
With respect to claim 37, Ranjar further teaches wherein the at least one support includes a breaking region at the exterior surface of the attachment (see fig. 4, par. 29).
With respect to claim 38, Ranjar does not specifically teach the body and the attachment are made of the same material, however, teaches the body and handle are made from a one piece integral construction (see fig. 4), therefore, it would have been 
Ranjar teaches with respect to claim 21, a dental attachment placement apparatus, comprising a dental attachment 1 including an affixing surface 3 for affixing to an attachment surface of a tooth and an exterior surface 2 opposite the affixing surface, the exterior surface having an engagement surface (see above explanation regarding the angled walls being the engagement surface) configured to engage with an aligner dental appliance to apply a force to one or more teeth (see abstract, pars. 4-5 regarding interaction of the attachment and aligner and location of attachments, wherein the affixing surface and the exterior surface define a perimeter of the dental attachment that includes a straight second as part of the engagement surface (see explanation above with respect to claim 7), a body 4 including at least one strut 6 coupled to the exterior surface of the dental attachment at a location other than the engagement surface (see fig. 4, explanation above), the at least one strut having a first width at the body and a second width at the location of the exterior surface of the dental attachment, the second width being narrower than the first width (see fig. 4 such that the strut 6 tapers in the direction of the attachment), the engagement surface is arranged at a non-perpendicular and non-zero angle relative to the attachment surface of the tooth (see fig. 6). Ranjar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body including contoured surface shaped to mate with contours of one or more teeth such that when the contoured surfaces of the 
Rosenberg teaches a dental attachment 20 with an engagement surface for engaging with a dental appliance 10 to apply a force to one or more teeth, and a body 30 including at least one support 32 coupled to the attachment, the body including a contoured portion that is shaped to mate with a corresponding contour (par. 51, fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pre-made attachment taught by Ranjar with the contoured body taught by Rosenberg in order to ensure the proper placement of the attachment that has been determined when designing the treatment. It is noted that Ranjar teaches disadvantage of using a template with wells for placing attachments, however, it is noted that the templates taught by Ranjar include wells for the placements of a composition and NOT the use of a template with pre-made attachments.
Ranjar teaches with respect to claim 45, a dental attachment placement apparatus comprising a body 4 including at least one support 6, an attachment 1 coupled to the body via the at least one support 6, the attachment including an affixing surface 3 for affixing to an attachment surface of a tooth and an exterior surface 2 opposite the affixing surface 3, the exterior surface having an engagement surface configured to engage with an alinger dental appliance to apply a force to one or more teeth (see above detailed explanation), the at least one support coupled to the exterior surface of the attachment at a location other than the engagement surface (see above detailed explanation), where the affixing surface and the exterior surface define a perimeter of the attachment that includes a straight section as part of the engagement 
Rosenberg teaches a dental attachment 20 with an engagement surface for engaging with a dental appliance 10 to apply a force to one or more teeth, and a body 30 including at least one support 32 coupled to the attachment, the body including a contoured portion that is shaped to mate with a corresponding contour (par. 51, fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pre-made attachment taught by Ranjar with the contoured body taught by Rosenberg in order to ensure the proper placement of the attachment that has been determined when designing the treatment. It is noted that Ranjar teaches disadvantage of using a template with wells for placing attachments, however, it is noted that the templates taught by Ranjar include wells for the placements of a composition and NOT the use of a template with pre-made attachments.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjar (2015/0216626) in view of Rosenberg (2006/0093984) as applied to claim 7 above, and further in view of Phan et al. (7,125,248).
Ranjar/Rosenberg teaches the invention as substantially claimed and discussed above including the attachment can be a variety of shapes (pars. 27-28, 31), however, does not specifically teach the at least one support is connected to a curved portion of the exterior surface of the attachment.
Phan teaches attachments having curved exteriors (see figs. 4a-4b 9g-9j). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the exterior surface taught by Ranjar/Rosenberg with the rounded shape taught by Phan in order to provide the desired forces between the aligner and attachment. It is noted that the modification of the exterior surface being rounded would result in the claimed limitation of the support connected to a curved portion since the support of Ranjar is connected to the exterior surface. 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjar (2015/0216626) in view of Rosenberg (2006/0093984) as applied to claim 21 above, and further in view of Schulhof et al. (2016/0346063).
Ranjar/Rosenberg teaches the invention as substantially claimed and discussed above, however, does not specifically teach the contoured surface of the body are mates with the contours of the one or more teeth, they frictionally hold the apparatus in place against the one or more teeth during securement of the dental attachment and the body includes multiple struts coupled to the exterior surface of the dental attachment.
Schulhof teaches with respect to claim 24, the contoured surface of the body are mates with the contours of the one or more teeth, they frictionally hold the apparatus in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Furthermore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Ranjar/Rosenberg with the device being frictionally held on the teeth during placement of the attachments as taught by Schulhof in order to ensure the proper placement and prevent any movement during the curing of the attachments on the teeth. 
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/14/2021